Citation Nr: 1124285	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  09-26 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for displacement of the lumbar intervertebral disc without myelopathy, evaluated as 10 percent disabling since March 3, 2010 and as 20 percent disabling prior to that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut, which continued a 20 percent evaluation for displacement of the lumbar intervertebral disc without myelopathy.  The 20 percent rating had been in effect since March 19, 2007.

In a May 2010 rating decision, the RO decreased the evaluation for displacement of the lumbar intervertebral disc without myelopathy to 10 percent, effective March 3, 2010.  In the same rating decision, the RO granted a separate 10 percent rating for intermittent radiculopathy of the right lower extremity, effective March 3, 2010.  

The Veteran presented testimony before a decision review officer at the RO in January 2010 and testified before the undersigned at an April 2011 Video Conference hearing.  The hearing transcripts are of record.  



FINDINGS OF FACT

1.  The Veteran's low back disability has been manifested by limitation of forward flexion of the lumbar spine to 30 degrees with consideration of functional factors, and subjective symptoms of pain; there is no evidence of ankylosis or incapacitating episodes of intervertebral disc syndrome.

2.  Beginning March 3, 2010, the Veteran's low back disability has been manifested by moderate incomplete paralysis of the sciatic nerves in each lower extremity.



CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating, for the orthopedic manifestations of displacement of the lumbar intervertebral disc without myelopathy have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  The criteria for a rating of 20 percent for radiculopathy of the right lower extremity have been met since March 3, 2010.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for a rating of 20 percent, but not more, for radiculopathy of the left lower extremity have been met has been met since March 3, 2010.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

A Veteran is presumed to be seeking the maximum rating permitted by law, but may limit his appeal to a lesser benefit.  AB v. Brown, 6 Vet. App. 35, 39 (1993); Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).

In this case, the Veteran stated during his April 2011 hearing that a grant of a 40 percent rating for his low back disability and 20 percent ratings for his lower extremity disabilities would satisfy his appeal.  The Board is granting the precise relief requested by the Veteran.  Thus, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2010).

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  
Id.

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Factual Background

In a May 2006 rating decision, the RO granted service connection for lumbar spine strain with osteoarthritic changes and granted a ten percent evaluation under Diagnostic Code 5237, effective May 13, 2005.

Treatment records from Dr. MP dated from March to April 2007 show that among other things, the Veteran was treated for complaints of low back pain, which radiated down the right side to the right foot.  Neurological testing in March 2007 was normal in upper and lower extremities, and during range of motion testing, the Veteran was able to forward flex to 48 degrees and extend to 26 degrees.  He was diagnosed as having cervicobrachial radiculopathy and herniated nucleus pulpous lumbar spine, as well as cervicalgia, cervical brachial radicular syndrome and displacement of the lumbar intervertebral disc without myelopathy.

In a July 2008 statement, the Veteran's private chiropractor, Dr. MP indicated that during the previous sixteen months, in the course of performing normal activities of daily living, the Veteran had experienced exacerbation of his lumbar complaints; including radiation of debilitating radicular symptoms into the right lower extremity.  He also noted that objectively, the Veteran continued to demonstrate marked limitation of motion of the lumbar spine, positive orthopedic findings and positive nerve tension signs, with associated gate abnormality and antalgia, and that neurologic assessment indicated paresthesias intermittently noted in the right lower extremity.  Dr. MP also opined that the issue of the degree to which the Veteran may have been impaired or partially disabled due to his injuries needed to be revisited.

In an August 2008 statement, FP, reported that she was the owner of a distributing company from which the Veteran purchased products once a week, in his capacity as an independent snack food distributor.  She indicated that she had witnessed the Veteran experience severe back, neck, arm and leg pain on several occasions and that he required assistance loading his purchases onto his truck.  She also indicated that the Veteran was only working two and a half days a week due to his condition.

The Veteran was afforded a VA examination in August 2008, in response to his claim for an increased rating.  The Veteran complained of constant back pain, which ranged in severity; constant fatigue; weakness (able to lift 5-10 pounds on job); lack of endurance; intermittent stiffness following prolonged positions (as little as 10-15 minutes); pain after prolonged standing; and occasional radiation of pain down his right leg.  The Veteran also complained of occasional dizziness with severe back pain, and numbness in the right leg, foot and ankle.  He also reported several daily flare-ups, more often at work than at home, which caused him to cut back 75 percent of his usual activities.  He reported that his symptoms were alleviated by rest, pain medication such as Tylenol and chiropractic care.  

The examiner noted that the Veteran had undergone a lumbar discectomy at L5 in 1983.  He also noted that the Veteran walked unaided, was able to walk about one half hour before developing pain.  The Veteran denied orthosis, but reported several falls secondary to back pain, the last being one year prior to the examination.  The Veteran was able to perform activities of daily living; and continued to work as a snack food salesman and delivery man.  He drove; and that he was able to perform household chores and some yard work.

On physical examination, spine, limbs, posture and gait, head position and curvatures of the spine were all normal.  There was also symmetry in appearance and spinal motion.

Range of motion testing revealed forward flexion from 0-80 degrees; extension from 0-30 degrees; left and right lateral flexion from 0-30 degrees; and left and right lateral rotation from 0-30 degrees.  The examiner noted that the Veteran reported no pain with this testing; however, he also indicated that the Veteran reported that his range of motion was limited by pain, fatigue, weakness and lack of endurance during repetitive use or flare-ups, and that the Veteran reported that pain was the most prominent feature.  He also noted that facial grimacing and guarding was evidence of painful motion.  

There was no evidence of spasm, weakness or tenderness, no postural abnormalities, no ankylosis, and no abnormality of the musculature of the back.  Neurological examination was normal, with negative bilateral Lasegue's sign, and there were no reported bladder or bowel function problems.  The Veteran denied incapacitating episodes, but reported that the day after working; he experienced significant back pain, which prohibited from working full-time.  

The examiner diagnosed mild to moderate osteoarthritis of the lumbar spine, based on evidence from February 2006 X-rays of the lumbar spine.  A September 2008 MRI of the lumbar spine revealed post-surgical changes at L4/5, without evidence of residual disc fragment, and degenerative changes most prominent at L4/5 and L5/S1.

In a September 2008 statement, the Veteran also indicated that due to increasing low back pain, he had to cut his working hours to only two and a half days per week.

In a September 2008 rating decision, the RO continued the 20 percent evaluation for the Veteran's displacement of the lumbar intervertebral disc without myelopathy.

In his November 2008 notice of disagreement, the Veteran wrote that as he got older, his back pain had gotten worse, and that he believed he was entitled to at least a 40 percent rating for his low back disability.

December 2009 treatment records from MC, a chiropractor, show that the Veteran was seen for low back and right leg pain.  Dr. MC noted that although the Veteran had only been approved for six visits, he recommended that he continued to receive chiropractic care for an additional six months.

During his January 2010 RO hearing, the Veteran reported pain in his back, legs and feet after walking only 100 feet, occasionally including severe pain and numbness in his leg and foot.  He also reported muscle spasms in his right arm and right leg, and indicated that he was not able to lift more than a light amount of weight.  He also reported great difficulty climbing stairs and that he experienced tightness when sitting in one position for too long, and that his back pain disrupted his sleep.  He indicated that he treated his condition with Tylenol, heat and ice.  He also testified that he was only able to work 2-3 days per week in his capacity as an independent snack food distributor, and that he had fallen a couple of times.  However, he also indicated that he hosted two cable television shows in his town.

Outpatient treatment records from the VA Medical Center in West Haven dated from October 2007 to March 2010 show that the Veteran was seen for complaints of exacerbation of low back pain, and that he continued to be referred for chiropractic care on a fee basis.

On VA examination in March 2010, the Veteran complained of chronic pain or tightness in his lower back, which occasionally radiated down his right leg and occasionally the left leg.  He reported that the pain was worse with activity, work and after standing or sitting for more than thirty minutes.  He also complained of stiffness, fatigue, spasms, weakness, decreased motion and leg or foot weakness.  He denied bladder or bowel problems or erectile dysfunction.  

The Veteran reported that he experienced flare-ups of pain twice a week, which lasted for several hours.  He also reported two incapacitating episodes of back pain in the previous twelve months, which were relieved by rest and heat for one to two days.  He also reported that he had to cut back to part-time about five years prior because he could no longer tolerate full-time work.  The Veteran reported that he did not like to take pain medication, although he had taken Advil and Tylenol in the past with some relief.  Instead he treated his back with rest, heat and an ice pack as needed, and that he had been seeing a chiropractor, whom he was referred to through the VA, with good results.  

The examiner noted that the Veteran walked unaided and did not use assistive devices or a brace.  He also indicated that the Veteran could walk one hundred feet, but was unsteady and had a history of falls and a reported history of knee problems as well.  The Veteran reported that he continued to work part-time, driving and making deliveries and his duties included lifting boxes that weighed up to fifteen pounds.  He occasionally had trouble sleeping due to back pain, but that he remained independent in activities of daily living.

On physical examination, the Veteran had upright posture and a broad based gait, with normal position of the head, normal curvatures of the spine and symmetry in appearance.  There was evidence of lateral wear on the shoes, but no calluses.

On range of motion testing, the Veteran demonstrated forward flexion from 0-70 degrees with pain from 20-70 degrees; extension from 0-30 degrees with pain at 30 degrees; left and right lateral flexion from 0-30 degrees, with pain at 30 degrees; and left and right lateral rotation from 0-30 degrees, with pain at 30 degrees.  The examiner also noted that there was no additional loss of range of motion after repetitive use caused by pain, fatigue, weakness, lack of endurance or incoordination.  

The examiner noted that there was no evidence of muscle spasm, weakness, tenderness or atrophy, but there was evidence of painful motion and guarding.  However, guarding was not severe enough to result in abnormal gait, abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  There were no postural abnormalities, no ankylosis and no abnormality of the musculature of the back.  

Neurological examination revealed positive Lasegue's sign with straight leg raising on the right at 40 degrees and hypoactive deep tendon reflexes of 1+.

The examiner also noted that X-rays of the lumbar spine taken in February 2006 revealed mild to moderate osteoarthritic disease, and a September 2008 MRI revealed post-surgical changes at L4/5, without evidence of residual disc fragment, and degenerative changes most prominent at L4/5 and L5/S1.

The examiner diagnosed status post L4-5 disectomy with degenerative disc disease at L4-5, L5-S1, and noted that the Veteran had chronic pain with decreased range of motion and intermittent radiculopathy, causing moderate functional impairment.  He also noted again that the Veteran worked part-time and remained independent in activities of daily living.

In a May 2010 rating decision, the RO decreased the evaluation of the Veteran's displacement of the lumbar intervertebral disc without myelopathy to 10 percent, effective March 3, 2010.  In the same rating decision, the RO granted service connection and a 10 percent evaluation for intermittent radiculopathy of the right lower extremity, effective March 3, 2010.

In his June 2010 notice of disagreement, and a subsequent June 2010 statement, the Veteran indicated that his low back disability had become more severe, and that during VA treatment, he had been issued a leg and knee brace and a cane to help him walk, and a TENS unit to help alleviate his back pain.  He also reiterated his claim that he was only able to work two to two and a half days per week due to his low back disability.

During his April 2011 Video Conference hearing, the Veteran repeated his contentions that his low back disability was getting worse as he got older, and that proof of the deterioration of his condition was the fact that he had been referred for chiropractic visits, and issued a cane, right and left knee braces and a TENS unit.  He also testified that he had nerve pain and numbness in his right and left legs.  Furthermore, the Veteran testified that he had been forced to reduce his working hours due to pain caused by his back disability.

Analysis

As noted above, on VA examination in August 2008, the Veteran was able to forward flex to 80 degrees and extend to 30 degrees.  The examiner noted that there was no pain reported with range of motion.  However, he also indicated that range of motion was reported to be limited by pain, fatigue, weakness and lack of endurance during repetitive use or flare-ups, and that the Veteran reported that pain was the most prominent feature.  He also noted that facial grimacing and guarding was evidence of painful motion.  The examiner's findings during the August 2008 examination were contradictory, unclear and therefore, inadequate, because although the examiner stated that there was no pain during range of motion, he also noted the Veteran's reports and expressions of pain, but did not specifically address when the Veteran started to experience pain during range of motion testing.

Accordingly, the only reliable findings with regard to the Veteran's range of motion of the lumbar spine come from the March 2010 VA examination.  On examination in March 2010, the Veteran was able to flex to 70 degrees, but pain was noted at 20 degrees.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  This finding suggests that the Veteran has functional impairment that would equate to the maximum rating, 40 percent, for limitation of motion.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is warranted for limitation of flexion to 30 degrees or less.  Therefore, with consideration of the Deluca factors and the reports of pain at 30 degrees of flexion, and resolving reasonable doubt in the Veteran's favor, the Board reads the evidence as showing functional impairment that is equivalent to limitation of forward flexion to at least 30 degrees, and grants a 40 percent rating for the low back disability beginning July 1, 2008, the date of the private examiner's statement, included with the Veteran's July 8, 2008 claim for an increased rating, which indicated that the Veteran demonstrated marked lumbar range of motion limitation.

The Veteran's testimony indicates that the award of a 40 percent rating for the orthopedic manifestations of his disability would satisfy the appeal.

The rating criteria require that separate ratings be awarded for neurologic impairment associated with the low back disability.  The Veteran is in receipt of a 10 percent rating, for intermittent radiculopathy of the right lower extremity, secondary to the service-connected low back disability.  A higher rating of 20 percent would require moderate incomplete paralysis of the sciatic nerve.  

Neurological testing in March 2007 was normal in the upper and lower extremities.  In the aforementioned July 2008 statement from Dr. MP, it was noted that neurological assessment indicated that parasthesias was intermittently noted in the right lower extremity.  The August 2008 VA examination showed no neurologic impairment.  However, on examination in March 2010, there were findings of positive Lasegue's sign with straight leg raising on the right at 40 degrees and hypoactive deep tendon reflexes of 1+.  Furthermore, the examiner diagnosed intermittent radiculopathy, which he noted caused moderate functional impairment.  

Although there were no findings of parasthesias in the left lower extremity by Dr. M; during his March 2010 VA examination, in his June 2010 statement, and during his April 2011 Board hearing, that the Veteran reported radiating symptoms into the right and left lower extremities and the findings of hypoactive deep tendon reflexes and moderate functional impairment on examination in March 2010 were not confined to the right lower extremity.  Based on the aforementioned evidence, the Board finds that separate ratings of 20 percent for radiculopathy of the right and left lower extremities are warranted under Diagnostic Code 8520, beginning March 3, 2010, the date of the findings of moderate functional impairment due to neurological impairment in the lower extremities.

The Veteran's testimony indicates that the grant of the 20 percent ratings for the neurologic portion of his disability would satisfy that aspect of his appeal.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that a service connected disability has caused unemployability.  The evidence of record, including VA examination reports, private treatment records, hearing transcripts and statements from the Veteran all indicated that the Veteran has been employed at least part-time throughout the appeal period.  He reported that he is self-employed as an independent snack food distributor and works in this occupation two to three days per week.  Marginal employment will not be considered gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment exists where a veteran earns less than the poverty rate for one person, or the employment is sheltered.  Id.  The Veteran testified that he earns approximately $15,000 per year.  This is well in excess of the poverty rate for a single person, which was $11,344 in 2010.  U.S. Census Bureau, www.census.gov.  There is also no evidence that the Veteran's employment is sheltered.  

The Veteran has reported that his disabilities affect his ability to work on a full-time basis, but he has not reported being unemployable due to his service-connected disabilities.  As there has been no allegation or other evidence of unemployability attributable to the service connected disabilities, the Board finds that further consideration of entitlement to TDIU is not required.


ORDER

An increased rating of 40 percent for displacement of the lumbar intervertebral disc without myelopathy is granted.

An increased rating of 20 percent for radiculopathy of the right lower extremity is granted, effective March 3, 2010, subject to the criteria applicable to the payment of monetary benefits.

A separate rating of 20 percent for intermittent radiculopathy of the left lower extremity is granted, effective March 3, 2010, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


